74153: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-28439: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74153


Short Caption:SATICOY BAY LLC SER. 9050 W WARM SPRINGS 2079 VS. NEV. ASS'N SERV.'SCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A730623Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/10/2017 / Trost, JanetSP Status:Completed


Oral Argument:02/20/2019 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:02/20/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantSaticoy Bay LLC Series 9050 W Warm Springs 2079Michael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						Adam R. Trippiedi
							(Law Offices of Michael F. Bohn, Ltd.)
						


RespondentDitech Financial LLCColt B. Dodrill
							(Wolfe & Wyman LLP)
						Brigette E. Foley-Peak
							(Messner Reeves LLP)
						


RespondentJames P. MarkeyBrigette E. Foley-Peak
							(Messner Reeves LLP)
						John W. Thomson
							(Thomson Law PC)
						


RespondentNevada Association ServicesChristopher V. Yergensen





Docket Entries


DateTypeDescriptionPending?Document


10/09/2017Filing FeeFiling Fee due for Appeal.


10/09/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.17-34113




10/09/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.17-34115




10/09/2017Filing FeeE-Payment $250.00 from Michael F. Bohn


10/09/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.17-34168




10/10/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost.17-34324




10/23/2017Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.17-36219




10/23/2017Notice/IncomingFiled NRAP 46(a)(2) Notice of Appearance of Counsel (Brigette Foley as counsel for the Respondent Ditech Financial)17-36336




10/24/2017Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.17-36525




10/30/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-37055




11/08/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/20/17. To Court Reporter: Peggy Isom.17-38393




11/27/2017TranscriptFiled Transcript. Proceedings:  6/20/17.  Court Reporter:  Peggy Isom.17-40678




01/22/2018AppendixFiled Joint Appendix Volume 1.18-03028




01/22/2018AppendixFiled Joint Appendix Volume 2.18-03034




01/22/2018AppendixFiled Joint Appendix Volume 3.18-03035




01/23/2018BriefFiled Appellant's Opening Brief.18-03076




02/21/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent Ditech Financial, LLC's Answering Brief due: March 8, 2018.18-06728




02/21/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent James P. Markey's Answering Brief due: March 8, 2018.18-06778




03/07/2018MotionFiled Stipulation to Extend Briefing Deadlines (First Written Request).18-09032




03/12/2018Order/ProceduralFiled Order. Respondents Answering Briefs due: April 9, 2018. Appellant's shall have until May 24, 2018, to file and serve the reply brief.18-09648




04/09/2018MotionFiled Stipulation to Extend Briefing Deadlines (Second Written Request)(Answering Brief).18-13312




04/16/2018Order/ProceduralFiled Order.  Respondents James P. Markey and Ditech Financial LLC shall have until April 20, 2018, to file and serve the answering briefs.  We again direct attorney Brandon E. Wood, within 11 days of the date of this order, to file a notice of appearance in this court if he wishes to be recognized as counsel of record for respondent Nevada Association Services, and the answering brief.  Failure of Mr. Wood to respond may result in this appeal being decided without an answering brief from Nevada Association Services.18-14443




04/23/2018BriefFiled Respondent Ditech Financial LLC's Answering Brief.18-15386




04/23/2018MotionFiled Respondent James P. Markey's Motion to Extend Time to File Joinder in Respondent Ditech Financial LLC's Answering Brief Filed April 23, 2018.18-15467




05/10/2018Order/ProceduralFiled Order Granting Motion.  The motion filed by respondent James P. Markey to join the answering brief filed by Ditech Financial, LLC, is granted.  Mr. Markey shall have 5 days from the date of this order to file his joinder.  This appeal will be decided without an answering brief from Nevada Association Services.18-17837




05/11/2018BriefFiled Respondent James P. Markey's Joinder in Respondent Ditech Financial LLC's Answering Brief Filed April 23, 2018.18-18098




05/25/2018BriefFiled Appellant's Reply Brief.18-20085




05/25/2018Case Status UpdateBriefing Completed/To Screening.


01/04/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Wednesday, February 20, 2019, at 11:30 a.m. for 30 minutes in Las Vegas. (SC)19-00594




02/06/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-05718




02/15/2019Notice/IncomingFiled Respondent Ditech Financial LLC's Notice of Bankruptcy Filing and Suggestion of Automatic Stay. (SC)19-07203




02/19/2019Order/ProceduralFiled Order Partially Dismissing Appeal. Counsel for respondent Ditech Financial, LLC, has filed a notice, informing this court that Ditech  has filed a voluntary petition under Chapter 11 of the United States Bankruptcy Code. Accordingly, we dismiss this appeal as to Ditech Financial, LLC, only.  This dismissal is without prejudice to appellant's right to move for reinstatement of this appeal as to Ditech Financial, LLC, upon either the lifting of the bankruptcy stay or final resolution of the bankruptcy proceedings, if appellant deems such a motion appropriate at that time. fn2 [Any such motion to reinstate the appeal must be filed within 60 days of any order lifting the stay or concluding the bankruptcy proceedings.] (SC).19-07502




02/19/2019Notice/IncomingFiled Bridgette E. Foley, Esq.'s Notice of Appearance and Association of Counsel for Respondent, James P. Markey.19-07686




02/20/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel JH/LS/AS. (SC)


04/01/2019Notice/IncomingFiled Respondent Ditech Financial LLC's Notice of Order Lifting Automatic Stay. (SC)19-14275




04/17/2019Order/ProceduralFiled Order. Ditech Financial has filed a "notice of order lifting automatic stay."  In the notice, Ditech states that the United States Bankruptcy Court for the Southern District of New York has entered a revised order lifting the automatic stay in order to allow this appeal to proceed in regard to certain types of claims.  Attached to the notice is a copy of the bankruptcy court's order entered March 20, 2019.  However, the notice does not state with specificity which claims resolved below, if any, may proceed under the bankruptcy court's order, nor does it request reinstatement of this appeal. In light of the bankruptcy court's order, Ditech Financial shall have 14 days from the date of this order to file a document that requests reinstatement of this appeal, if deemed appropriate, and advises this court as to which claims resolved below, if any, may proceed.   Appellant shall have 7 days from the filing Ditech Financial's document to file a response and/or a motion to reinstate this appeal as to Ditech Financial, if deemed appropriate.  If no motion to reinstate this appeal is filed by either party within the allotted time, this appeal shall remain dismissed as to Ditech Financial. (SC).19-16951




04/24/2019Notice/IncomingFiled Respondents' Ditech Financial LLC F/K/A Green Tree Servicing LLC's Notice That All Claims May Proceed on Appeal. (SC)19-17936




06/06/2019Order/ProceduralFiled Order Reinstating Appeal. On February 19, 2019, this court entered an order dismissing this appeal pursuant to the operation of the automatic bankruptcy stay as to respondent Ditech Financial, LLC. Ditech subsequently filed a notice informing this court of a bankruptcy court order lifting the automatic stay in part.  But the notice did not state with specificity which claims resolved below, if any, could proceed on appeal, or move to reinstate the appeal.  Accordingly, this court directed Ditech to file a motion to reinstate this appeal, if deemed warranted.  Any such motion was to advise this court which specific claims resolved below may proceed on appeal. Ditech has now filed a "Notice that all Claims may Proceed on Appeal."  Therein, Ditech states that all claims in this appeal may proceed and asks that this court reinstate this appeal in its entirety as to Ditech. Under these circumstances, this appeal is reinstated as to Ditech Financial, LLC. fn1 [Briefing of this appeal was completed on May 25, 2018.] (SC).19-24664




07/03/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Hardesty/Stiglich. 135 Nev. Adv. Opn. No. 23. SNP19-JH/LS/AS (SC)19-28439




07/22/2019Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)19-30891




07/22/2019Filing FeeFiling fee paid. E-Payment $150.00 from Michael F. Bohn. (SC)


09/27/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)19-40254




10/23/2019RemittiturIssued Remittitur. (SC).19-43799




10/23/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


11/08/2019RemittiturFiled Remittitur. Received by District Court Clerk on October 29, 2019. (SC)19-43799





Combined Case View